Name: 2009/324/EC: Commission Decision of 14 April 2009 concerning the non-inclusion of certain substances in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2009) 2566) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  chemistry;  means of agricultural production
 Date Published: 2009-04-15

 15.4.2009 EN Official Journal of the European Union L 96/37 COMMISSION DECISION of 14 April 2009 concerning the non-inclusion of certain substances in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2009) 2566) (Text with EEA relevance) (2009/324/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substance/product type combinations included in that list, the original participants discontinued their participation in the review programme. (3) Consequently, and pursuant to Articles 11(2), 12(1) and 13(5) of Regulation (EC) No 1451/2007, the Commission informed the Member States thereof. That information was also made public by electronic means on 14 June 2006. (4) Within the period of three months from that publication, other persons indicated an interest in taking over the role of participant for some substance/product type combinations. (5) Commission Decision 2007/794/EC (3) fixed the new deadline for the submission of a complete dossier to 30 April 2008 for these substance/product type combinations. (6) No complete dossiers were however received within this time period for certain of these substance/product type combinations. (7) Pursuant to Articles 12(4) and 12(5) of Regulation (EC) No 1451/2007, the substances should therefore not be included for the product-types concerned in Annexes I, IA or IB to Directive 98/8/EC. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The substances indicated in the Annex to this Decision shall not be included for the product-types concerned in Annexes I, IA or IB to Directive 98/8/EC. Article 2 For the purposes of Article 4(2) of Regulation (EC) No 1451/2007, this Decision shall apply from 1 June 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 April 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3. (3) OJ L 320, 6.12.2007, p. 35. ANNEX Substances not to be included in Annexes I, IA or IB to Directive 98/8/EC with regard to certain product-types Name EC No CAS No Product-type RMS Linalool 201-134-4 78-70-6 19 DK Propoxur 204-043-8 114-26-1 18 BE Fenitrothion 204-524-2 122-14-5 18 UK Methyl anthranilate 205-132-4 134-20-3 19 FR Oct-1-ene-3-ol 222-226-0 3391-86-4 19 N 5,5-dimethyl-perhydro-pyrimidin-2-one.alpha.-(4-trifluoromethylstyryl)-.alpha.-(4-trifluoromethyl)cinnamylidenehydrazone/Hydramethylnon 405-090-9 67485-29-4 18 IE